This is a summary process action for possession of the defendant’s apartment. A lease to the defendant was executed in 1959 by the plaintiff and one Frank Feeder doing business under an oral partnership as H. N. Gorin and Feeder Management Company. In April of 1969, Frank Feeder, on behalf of the partnership, in conformance with the provisions of the lease sent a notice to the defendant terminating the tenancy as of September 15, 1969. Feeder died on June 26, 1969, and Gorin continued with the business under the same name. The defendant continued to pay rent to the partnership after the death of Frank Feeder until the plaintiff instituted the summary process action. There is no merit to the defendant’s argument that the plaintiff, as an individual, is not entitled to maintain this action on the ground that the lease and the notice tp terminate were both signed by Feeder in the name of the partnership. A tenant may show a transfer or expiration of landlord’s title during the term of a lease. Lamson v. Clarkson, 113 Mass. 348. In the instant case the termination of the partnership upon Feeder’s death vested the rights of the lessor and the assets of the partnership in the plaintiff as *860surviving partner. G. L. c. 108A, §§25 (2) (d) and 31 (4). Cavazza v. Cavazza 317 Mass. 200, 203-204. Moreover the defendant attorned to the plaintiff, Gorin, by continuing to pay rent to H. N. Gorin and Leeder Management Company after the death of Leeder at which time the partnership assets were in the plaintiff. Hawes v. Shaw, 100 Mass. 187, 189.
Angelo Morello, pro se.
Harley M. Smith for the plaintiff.

Exceptions overruled.